Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 11/08/21 has been entered. Claims 1-17 remain pending in the application. 
Examiner’s Amendment

This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Withdrawn claim 14 does not include all of the limitations of the allowable apparatus claim and therefore claim 14 is ineligible for rejoinder. See MPEP § 821.04. Accordingly, claim 14 been cancelled.
Response to Arguments
In regards to the objections and claim rejections issued in the office action dated 08/06/21, the amendment filed 11/08/21 appropriately addresses all and they are withdrawn. 
Reasons for Allowance
Claims 1-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Then closest prior art of record US 5762096 and US 2006/0175352 fails to disclose, either alone or in any combination, the details of the applicant’s invention as cited in claim 1 as a whole, including the combination of: using pressure fluid received at said first inlet for propelling the cleaning liquid; and the claimed functionality of a three-port discharge valve. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 

Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754


/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/10/2022